ON APPLICATION FOR REHEARING
PER CURIAM.
After reviewing the intervenor-ap-pellant’s application for rehearing, we have *645concluded that intervenor, Charity Hospital, was incorrectly omitted from the judgment of January 17, 1989. Intervenor is correct in its assertions that the trial court erred in failing to recognize the hospital’s intervention as a prima facie case.
The plaintiffs bills from Charity Hospital were attached to the intervention and were accompanied by affidavit attesting to their correctness. Further; plaintiff testified he was treated at this hospital and introduced the aforementioned bills into the record without objection from defendant. LSA-R.S. 46:8 states that the hospital is subrogated to the plaintiffs’ right of action. As a subrogee, the hospital clearly has a preferential right of payment.
Therefore, we amend our original opinion of January 17,1989 in the above titled case and cast judgment in favor of Charity Hospital in the amount of $9,937.70 as plaintiff’s subrogee. In all other respects our original judgment is affirmed.
AMENDED AND AFFIRMED.